Citation Nr: 9933472	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96 - 16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease, to 
include hypertension and tachycardia.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1995 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


REMAND

The issues of whether new and material evidence has been 
submitted to reopen claims of service connection for heart 
disease, to include hypertension and tachycardia, and for 
bilateral defective hearing are not in proper status for 
final appellate review by the Board.  

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  However, in 
the recent decision in  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Court expressly rejected the standard 
for determining whether new and material evidence had been 
submitted, as set forth in  Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and held that the regulatory standard set forth 
in  38 C.F.R. § 3.156(a) (1999) was the only correct 
standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny, and the case must be remanded to permit the RO 
to adjudicate the new-and-material claim under  38 C.F.R. 
§ 3.156(a) (1999).  Finally, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the instant appeal, the RO has consistently provided the 
veteran the invalidated standard for new and material 
evidence under Colvin and its progeny, rather than the 
correct criteria under  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), and 38 C.F.R. § 3.156(a) (1999).  A Supplemental 
Statement of the Case must be provided the veteran and his 
representative setting out the correct standard for new and 
material evidence.  

In addition, the record shows that service connection for 
bilateral defective hearing and for hypertension were denied 
by rating decision of June 1990, and that service connection 
for heart disease and hypertension were denied by rating 
decision of September 1990.  In the absence of an appeal, 
those decisions each became final after one year.  In August 
1995, the veteran undertook to reopen his claim for a left 
ear hearing loss and for tachycardia by submitting additional 
evidence.  Those claims were denied by rating action of 
December 1995, and the veteran initiated the instant appeal.  
In his Notice of Disagreement, received in February 1996, the 
veteran stated that he was disagreeing with the issues of 
service connection for "a hearing loss, to include tinnitus, 
S/C [service connection] for a heart condition."  In his 
Substantive Appeal (VA Form 9), the veteran states that the 
issues are heart disease, hypertension, and hearing loss, and 
addresses his hearing loss in both the right and left ears.

The veteran offered testimony in support of those claims at a 
personal hearing held in March 1998.  His testimony made it 
clear that his intent was to reopen his claims for service 
connection for heart disease, including hypertension and 
cardiac arrhythymias, and for bilateral defective hearing.  
In addition, he has raised the issue of service connection 
for tinnitus.  The RO should, in the process of carrying out 
the instructions contained in this Remand order, review the 
veteran's claims and determine whether new and material 
evidence has been submitted to reopen claims of service 
connection for heart disease, including hypertension and 
cardiac arrhyththymias, and for bilateral defective hearing.  
Following that action, a Supplemental Statement of the Case 
should be issued addressing those issues, and the veteran 
should be advised that a response is optional.  

Further, the RO should first determine whether the claim for 
service connection for tinnitus is well-grounded and, if so, 
further development should be undertaken, to include a 
current audiometry examination and an opinion as to the 
etiology of that condition.  That opinion should take into 
account the veteran's contentions and testimony, his 
documented history of daily drilling in the coal mines, and 
his postservice otorrhea.  That issue should thereafter be 
adjudicated and the veteran notified of the result and the 
procedure for appealing any adverse determination. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  All cases returned to 
the Board which do not comply with the instructions of the 
Board remand will be returned to the RO for further 
appropriate action as directed.  

Based upon the foregoing, the issues of whether new and 
material evidence has been submitted to reopen claims for 
service connection for heart disease, including hypertension 
and cardiac arrhyththymias, and for bilateral defective 
hearing, are Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for the disabilities 
at issue since May 1998. With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
requested or secured.  

2.  Thereafter, the RO should 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen the veteran's claims for 
service connection for heart disease, 
including hypertension and cardiac 
arrhyththymias, and for bilateral 
defective hearing, under the provisions 
of  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1999); and in 
accordance with the decision of the 
Federal Circuit Court in  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

3.  The RO should determine whether the 
veteran's claim for service connection 
for tinnitus is well-grounded and, if so, 
should then obtain a current VA 
audiometry examination and an opinion as 
to the etiology of that condition.  That 
opinion should take into account the 
veteran's contentions and testimony, his 
documented history of daily drilling in 
the coal mines, and his postservice 
otorrhea.  That issue should thereafter 
be adjudicated and the veteran notified 
of the result and the procedure for 
appealing any adverse determination.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations with respect to the correct 
regulatory standard for determining whether new and material 
evidence had been submitted, as set forth in  38 C.F.R. 
§ 3.156(a) (1999) and  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Court expressly rejected the 
standard, as set forth in  Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and be given an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


